DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0119202, filed on 10/05/2018 in Korea.
	
Information Disclosure Statement
The IDS filed on 04/05/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 04/26/2021 is acceptable.

Allowable Subject Matter
Claims 1-15 are allowable.
6.	The following is an examiner’s statement of reasons for allowance:  Neither cited references nor the prior art of record alone or in combination, discloses, teaches or render suggest obvious that a display apparatus comprising an adjusting unit, wherein the adjusting unit comprise a first cam linearly moving in the first direction or the second direction by rotation of the height-adjustable screw; a second cam interlocking with the first cam so as to linearly move in a third direction that is perpendicular to the first direction and the second direction, or in a direction opposite to the third direction; and a third cam interlocking with the second cam so as to linearly move in the first direction or the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamiike [US 2021/0004192] discloses video display device and multi-display system;
Yoon et al. [US 2020/0064677] disclose display apparatus;
Heo et al. [US 2019/0239364] disclose display device;
Shibata [US 2015/0276120] discloses display device, electronic device, and substrate adjusting method; and
Choi et al. [US 2016/0165745] disclose multivision display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/28/2022